DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nash et al. (US 2018/0184070, referred to herein as “Nash”).

Regarding claim 1, Nash discloses: A distance measuring camera (Nash: Fig. 2, disclosing a camera), comprising: 
a first optical system for collecting light from a subject to form a first subject image (Nash: Fig. 2, disclosing a camera; Fig. 6, paragraph [0044], disclosing capture of a first image of an object at a first lens position); 
…collecting the light from the subject to form a second subject image (Nash: Fig. 6, paragraph [0045], disclosing capture of a second image of the object at a second lens position); 
an imaging part for imaging the first subject image formed by the first optical system and the second subject image… (Nash: Fig. 2, paragraph [0018], disclosing an image sensor associated with the lens optical system); paragraphs [0036] and [0037], disclosing use of the optical system and image sensor to image the subject images); and 
a distance calculating part for calculating a distance to the subject based on the first subject image and the second subject image imaged by the imaging part (Nash: Fig. 2, paragraph [0026], disclosing a processor and integrated circuit to determine the depth—e.g., distance—of imaged subjects), 
wherein the first optical system …[is] configured so that a change of a magnification of the first subject image according to the distance to the subject is different from a change of a magnification of the second subject image according to the distance to the subject (Nash: paragraph [0028], disclosing determination of the size of imaged subjects; paragraph [0039], disclosing that a shift in lens position between the first and second images may create a change in subject magnification associated with the depth—e.g., distance—to the subject), and 
wherein the distance calculating part calculates the distance to the subject based on an image magnification ratio between the magnification of the first subject image and the magnification of the second subject image (Nash: paragraphs [0034] and [0040], disclosing use of a ratio between measured subject heights—e.g., magnifications—to determine the depth—e.g., distance—to the subject).
This first embodiment of Nash does not explicitly disclose a second optical system for forming the second subject image and is configured so that a change of magnification of the second subject image is different from the change of magnification of the first subject image.
However, a second embodiment of Nash discloses a second optical system for forming the second subject image and is configured so that a change of magnification of the second subject image is different from the change of magnification of the first subject image (Nash: paragraph [0049], disclosing the use of a multiple camera system to determine depth using subject magnification).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the multiple camera system of Nash with the first embodiment of Nash.
One would have been motivated to modify the first embodiment of Nash in this manner in order to improve or refine the subject depth determination (Nash: paragraph [0049]).

	Regarding claim 2, Nash discloses: The distance measuring camera as claimed in claim 1, wherein the first optical system and the second optical system are configured so that a focal length of the first optical system and a focal length of the second optical system are different from each other, and thereby the change of the magnification of the first subject image according to the distance to the subject is different from the change of the magnification of the second subject image according to the distance to the subject (Nash: paragraph [0050], disclosing use of two cameras with different focal length lenses to determine the depth—e.g., distance—to subject).
	The motivation for modifying Nash has been discussed in connection with claim 1, above.

	Regarding claim 5, Nash discloses: The distance measuring camera as claimed in claim 1, further comprising a first lens actuator for performing a focusing operation for the first optical system and a second lens actuator for performing a focusing operation for the second optical system, wherein the first optical system, the second optical system and the imaging part are arranged so as to focus on an infinite distance point in an initial state that the first lens actuator and the second lens actuator do not perform the focusing operations (Nash: paragraph [0032], disclosing an actuator to move a lens between a plurality of different positions to determine a position where one or more autofocus points of the subject are in focus).
The motivation for modifying Nash has been discussed in connection with claim 1, above.

	Regarding claim 6, Nash discloses: The distance measuring camera as claimed in claim 5, wherein a depth disparity in an optical axis direction exists between a front principal point of the first optical system in the initial state and a front principal point of the second optical system in the initial state, and thereby the change of the magnification of the first subject image according to the distance to the subject is different from the change of the magnification of the second subject image according to the distance to the subject (Nash: Fig. 4, paragraph [0030], disclosing capture of the first and second images at different lens positions—e.g., with a disparity in depth; paragraph [0034], disclosing measurement of subject depth based on changes in magnification at the different lens positions; paragraph [0049], disclosing use of multiple cameras to obtain the first and second images).
The motivation for modifying Nash has been discussed in connection with claim 1, above.

	Regarding claim 8, Nash discloses: The distance measuring camera as claimed in claim 1, wherein the distance calculating part calculates a ratio between a size of the first subject image and a size of the second subject image as the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image (Nash: paragraph [0040], disclosing where the magnification ratio corresponds to measured heights of the subject at different lens positions).
The motivation for modifying Nash has been discussed in connection with claim 1, above.

	Regarding claim 10, Nash discloses: The distance measuring camera as claimed in claim 1, wherein the imaging part contains a first image sensor for imaging the first subject image and a second image sensor for imaging the second subject image (Nash: paragraph [0049], disclosing the use of multiple cameras—e.g., with respective image sensors).
The motivation for modifying Nash has been discussed in connection with claim 1, above.

	Regarding claim 11, Nash discloses: The distance measuring camera as claimed in claim 1, wherein the imaging part is a single image sensor for imaging both of the first subject image and the second subject image (Nash: Fig. 2, paragraph [0018], disclosing a single image sensor; paragraph [0034], disclosing measurement of different magnifications of the object with the image sensor).
The motivation for modifying Nash has been discussed in connection with claim 1, above.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nash as applied to claim 2 above, and further in view of Okumura (US 2012/0044576, referred to herein as “Okumura”).

Regarding claim 3, Nash discloses: The distance measuring camera as claimed in claim 2, as discussed above.
Nash does not explicitly disclose: wherein at least one of the first optical system and the second optical system contains a convex lens for collecting the light from the subject and a concave lens for diffusing the light from the subject.
However, Okumura discloses: wherein at least one of the first optical system and the second optical system contains a convex lens for collecting the light from the subject and a concave lens for diffusing the light from the subject (Okumura: Figs. 1A and 1B, paragraphs [0026] and [0027], disclosing a zoom lens system with convex and concave lenses).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the zoom lens system of Okumura in the distance measuring camera of Nash.
One would have been motivated to modify Nash in this manner in order to better focus on a subject (Okumura: paragraph [0011]).

	Regarding claim 4, Nash and Okumura disclose: The distance measuring camera as claimed in claim 3, wherein in a case where both of the first optical system and the second optical system contain the convex lens and the concave lens, the first optical system and the second optical system are configured so that the focal length of the first optical system and the focal length of the second optical system are different from each other by adjusting the number, positions and focal lengths of the concave lenses contained in the first optical system and the second optical system (Okumura: paragraphs [0022] and [0046], disclosing movement of the zoom lens elements to change the focal length between a wide angle end and a telephoto end).
	The motivation for combining Nash and Okumura has been discussed in connection with claim 3, above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nash as applied to claim 1 above, and further in view of Darty et al. (US 2017/0067781, referred to herein as “Darty”).

Regarding claim 9, Nash discloses: The distance measuring camera as claimed in claim 1, as discussed above.
Nash does not explicitly disclose: further comprising a first bandpass filter for passing only light in a specific wavelength band of the light from the subject collected by the first optical system and a second bandpass filter for passing only light in a specific wavelength band of the light from the subject collected by the second optical system, wherein the specific wavelength band of the light which can pass through the first bandpass filter is different from the specific wavelength band of the light which can pass through the second bandpass filter.
	However, Darty discloses: further comprising a first bandpass filter for passing only light in a specific wavelength band of the light from the subject collected by the first optical system and a second bandpass filter for passing only light in a specific wavelength band of the light from the subject collected by the second optical system, wherein the specific wavelength band of the light which can pass through the first bandpass filter is different from the specific wavelength band of the light which can pass through the second bandpass filter (Darty: paragraphs [0156] and [0159], disclosing use of bandpass filters to collect images of an object at different spectral bands).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the bandpass filters of Darty in the distance measuring camera of Nash.
	One would have been motivated to modify Nash in this manner in order to better capture multiple images at various wavelengths rapidly (Darty: paragraph [0006]).
	
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Nash, either alone or in combination with other prior art of record, does not teach, suggest, or disclose an association information storage part storing association information for associating the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image with the distance to the subject, wherein the distance calculating part calculates the distance to the subject based on the image magnification ratio between the magnification of the first subject image and the magnification of the second subject image and the association information in the association information storage part.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/954,992 in view of Nash. 
This is a provisional nonstatutory double patenting rejection.

Instant Application
1. A distance measuring camera, comprising: 
a first optical system for collecting light from a subject to form a first subject image; 
a second optical system for collecting the light from the subject to form a second subject image; 
an imaging part for imaging the first subject image formed by the first optical system and the second subject image formed by the second optical system; and 
a distance calculating part for calculating a distance to the subject based on the first subject image and the second subject image imaged by the imaging part, 
wherein the first optical system and the second optical system are configured so that a change of a magnification of the first subject image according to the distance to the subject is different from a change of a magnification of the second subject image according to the distance to the subject, and 
wherein the distance calculating part calculates the distance to the subject based on an image magnification ratio between the magnification of the first subject image and the magnification of the second subject image.
Application No. 16/954,992
1. A distance measurement camera, comprising:
a first optical system for collecting light from a subject to form a first subject image;
a second optical system for collecting the light from the subject to form a second subject image;
an imaging part for imaging the first subject image formed by the first optical system and the second subject image formed by the second optical system; and
a distance calculating part for calculating a distance to the subject based on the first subject image and the second subject image imaged by the imaging part,
wherein the distance calculating part calculates the distance to the subject based on an image magnification ratio between a magnification of the first subject image and a magnification of the second subject image.

Table 1
Regarding claim 1, claim 1 of App. No. 16/954,992 discloses many of the limitations as shown in Table 1.
Claim 1 of App. No. 16/954,992 does not explicitly disclose: wherein the first optical system and the second optical system are configured so that a change of a magnification of the first subject image according to the distance to the subject is different from a change of a magnification of the second subject image according to the distance to the subject.
However, Nash discloses: wherein the first optical system and the second optical system are configured so that a change of a magnification of the first subject image according to the distance to the subject is different from a change of a magnification of the second subject image according to the distance to the subject (Nash: paragraph [0028], disclosing determination of the size of imaged subjects; paragraph [0039], disclosing that a shift in lens position between the first and second images may create a change in subject magnification associated with the depth—e.g., distance—to the subject; paragraph [0049], disclosing the use of a multiple camera system to determine depth using subject magnification).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the magnification change of Nash in the distance measuring camera of claim 1 of App. No. 16/954,992.
One would have been motivated to modify claim 1 of App. No. 16/954,992 in this manner in order to better use cameras to determine depth of objects in a scene (Nash: paragraph [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484